Opinion
Quinn, Judge:
Convicted of two lengthy periods of unauthorized absence, the accused testified that he was unable to adjust to life in the Marine Corps. On this appeal, he contends that evidence of a previous conviction by summary court-martial was improperly admitted because at the trial he had been unrepresented by counsel. Unlike the situation in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973), this record of trial demonstrates that the evidence of the previous conviction had no prejudicial effect. The decision of the Court of Military Review is affirmed.